UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53769 LiqTech International, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1431677 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Industriparken 22C, DK2750 Ballerup, Denmark (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +4544986000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer . Accelerated filer Non-accelerated filer .(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o. Nox. The number of shares outstanding of the registrant’s common stock, par value $0.001 per share, at November 13, 2012, was 24,111,500 shares. 1 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES Quarterly Report on Form 10-Q For the Period Ended September 30, 2012 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 4 Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and September 30, 2011 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and September 30, 2011 (unaudited) 8 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II.OTHER INFORMATION Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 36 2 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” regarding the plans and objectives of management for future operations and market trends and expectations.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties.Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved.We undertake no obligation to revise or update publicly any forward-looking statements for any reason. 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of September 30, As of December 31, Current Assets: (UNAUDITED) Cash $ $ Accounts receivable, net Other receivables Inventories Prepaid expenses Current deferred tax asset Total Current Assets Property and Equipment, net of accumulated depreciation Other Assets: Other intangible assets Other investments Deposits Total Other Assets Total Assets $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of September 30, As of December 31, (UNAUDITED) Current Liabilities: Lines of credit $ - $ Notes payable - current portion - Notes payable - related party, net of discount - Current portion of capital lease obligation Accounts payable - trade Accrued expenses Accrued income taxes payable Other accrued liabilities Total Current Liabilities Notes payable and long-term debt, less current portion - Long-term capital lease obligations, less current portion Deferred tax liability Total Long-Term Liabilities Total Liabilities Stockholders' Equity: Common stock; par value $0.001, 100,000,000 shares authorized, 24,111,500 and 21,600,000 shares issued and outstanding at September 30, 2012, and December 31, 2011, respectively Additional paid-in capital Retained earnings Deferred compensation ) ) Other comprehensive income, net ) ) Note receivable from a shareholder, net of discount - ) Non-controlled interest in subsidiaries Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 5 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES (UNAUDITED) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30 For the Nine Months Ended September 30 Net Sales $ Cost of Goods Sold Gross Profit Operating Expenses: Selling expenses General and administrative expenses Research and development Total Operating Expenses Income from Operations ) ) Other Income (Expense) Interest and other income Interest (expense) Gain (loss) on currency transactions ) Total Other Income (expense) ) ) Income Before Income Taxes ) ) Income Tax Expense ) ) Net Income (Loss) ) ) Less Net Income (Loss) Attributable To Non-Controlled Interests in Subsidiaries - - Net Income (Loss) Attributable To LiqTech $ ) $ $ ) $ Basic Earnings Per Share $ ) $ $ ) $ Weighted Average Common Shares Outstanding Diluted Earnings Per Share $ ) $ $ ) $ Weighted Average Common Shares Outstanding Assuming Dilution The accompanying notes are an integral part of these financial statements. 6 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES (UNAUDITED) CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE INCOME For the Three Months Ended September 30 For the Nine Months Ended September 30 Net Income (Loss) $ ) $ $ ) $ Currency Translation, Net of Taxes Other Comprehensive Income (Loss) $ ) $ $ ) $ Comprehensive Income (Loss) Attributable To Non-controlling Interest in Subsidiaries Comprehensive Income Attributable To LiqTech International, Inc. $ ) $ $ ) $ The accompanying notes are an integral part of these financial statements. 7 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES (UNAUDITED) CONSOLIDATED STATEMENTS OF CASH FLOWS Increase (Decrease) in Cash and Cash Equivalents For The Nine Months Ended September 30, Cash Flows from Operating Activities: Net Income (Loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operations: Depreciation and amortization Compensation from stock options Bad debt expense Change in deferred tax asset / liability ) ) Non-controlled interest in subsidiary - Changes in assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventory ) ) (Increase) decrease in prepaid expenses/deposits ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued expenses ) Total Adjustments ) Net Cash Provided (Used) by Operating Activities Cash Flows from Investing Activities: Purchase of property and equipment ) ) Purchase of long-term investments ) ) Net Cash Used by Investing Activities ) ) Cash Flows from Financing Activities: Payments on notes payable ) - Net proceeds (payments) on lines of credit ) ) (Payments) on notes payable - related party ) - Net (payments) proceeds on capital lease obligation ) ) Proceeds from issuance of common stock and warrants Repurchase of common stock - ) Payments on related party notes receivable Net Cash Provided by Financing Activities Gain (Loss) on Currency Translation ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures of Non-Cash Investing and Financing Activities: For the Nine Months Ended September 30, 2012 The Company recorded $97,805 in stock compensation for options granted to employees and directors. For the Nine Months Ended September 30, 2011 The Company recorded a $280,039 capital contribution for the receipt of 400 shares of its subsidiary LiqTech International, AS with an non-controlled interest value of $325,208. The Company entered into a capital lease to purchase $262,261 in equipment. The Company reclassified $285,558 in leasehold improvements to other receivables for property destroyed in a fire, in which the Company has filed and expects to receive insurance reimbursement. The Company recorded $20,661 in stock compensation for options granted to employees. The accompanying notes are an integral part of these financial statements. 8 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES REVERSE ACQUISITION On August 24, 2011, pursuant to an Agreement and Plan of Merger, dated as of August 23, 2011 (the “Merger Agreement”), by and among LiqTech International, Inc. (formerly known as Blue Moose Media, Inc., “Parent”), Blue Moose Delaware Merger Sub, Inc., a wholly owned subsidiary of Parent ("BMD Sub") and LiqTech USA, Inc. (“LiqTech USA”), BMD Sub was merged with and into LiqTech USA (the "Merger") and as a result of the Merger, LiqTech USA became a wholly owned subsidiary of Parent.Prior to the Merger there were 4,155,250 shares of the common stock, par value $0.001 per share of Parent outstanding, pursuant to the Merger each of the 17,444.75 outstanding shares of the common stock of LiqTech USA, was exchanged for 1,000 shares of Parent’s common stock, for a total of 17,444,750 shares resulting in 21,600,000 shares of Parent common stock being outstanding immediately following the Merger and warrants to acquire up to 6,500 shares of LiqTech USA’s common stock at an exercise price of $1,500 per share, were by their terms, converted into warrants to acquire up to 6,500,000 shares of Parent common stock at an exercise price of $1.50 per share. Business and Basis of Presentation The consolidated financial statements include the accounts of LiqTech International, Inc.The terms "Company", “us", "we" and "our" as used in this report refer to Parent (LiqTech International, Inc.) and its subsidiaries, which are set forth below.The Company engages in the development, design, production, marketing and sale of diesel particulate air and liquid filters and kiln furniture in United States of America, Canada, Europe, Asia and Brazil.Set forth below is a description of Parent and its subsidiaries: LiqTech International, Inc., a Nevada corporation organized in July 2004, formerly known as Blue Moose Media, Inc. LiqTech USA, a Delaware corporation and a wholly-owned subsidiary of Parent formed in May 2011. LiqTech A/S (“LiqTech AS“), a Danish corporation, incorporated on March 15, 1999, a 100% owned subsidiary of LiqTech USA, engages in the development, design, production, marketing and sale of ceramic diesel particulate and liquid filters and kiln furniture in Europe, Asia and Brazil. On August 23, 2012, LiqTech AS was merged into LiqTech International A/S, a Danish corporation (“LiqTech International AS”) and all activities from the two companies are hereafter combined in LiqTech International AS. LiqTech International AS a Danish corporation, incorporated on January 15, 2000, formerly known as CoMeTas A/S (“LiqTech Int. DK”), a 100% owned subsidiary of LiqTech USA, engages in development, design, application, marketing and sales of membranes on ceramic diesel particulate and liquid filters and catalytic converters in Europe, Asia and Brazil. LiqTech Int. DK was a 75% owned subsidiary from March 2011 to August 24, 2011 and a 60% owned subsidiary prior to March 2011. LiqTech NA, Inc. (“LiqTech NA“) a 100% owned subsidiary of LiqTech International AS and LiqTech USA, incorporated in Delaware on July 1, 2005,engages in the production, marketing and sale of ceramic diesel particulate and liquid filters and kiln furniture in United States of America and Canada. Prior to August 2011, LiqTech AS held a 90% interest in LiqTech NA. LiqTech Asia (“LiqTech Asia“) a 60% owned subsidiary of LiqTech Int. DK, incorporated in South Korea on July 20, 2006, is currently a dormant subsidiary. LiqTech Germany (“LiqTech Germany“) a 100% owned subsidiary of LiqTech Int. DK, incorporated in Germany on December 9, 2011, engages in marketing and sale of liquid filters in Germany. LiqTech Singapore (“LiqTech Sing“) a 95% owned subsidiary of LiqTech Int. DK, incorporated in Singapore on January 19, 2012, engages in marketing and sale of liquid filters in Singapore and other countries in the area. The accompanying financial statements are unaudited. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September 30, 2012 and 2011 and for the periods then ended have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2011 audited financial statements. The results of operations for the periods ended September 30, 2012 and 2011 are not necessarily indicative of the operating results for the full year. Consolidation - The consolidated financial statements include the accounts and operations of the Company.The non-controlling interests in the net assets of the subsidiaries are recorded in equity.The non-controlling interests of the results of operations of the subsidiaries are included in the results of operations and recorded as the non-controlling interest in subsidiaries.All material intercompany transactions and accounts have been eliminated in the consolidation. 9 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES [Continued] Functional Currency / Foreign Currency Translation The Group functional currency is the Danish Krone (“DKK”) and its reporting currency is U.S. dollars for the purpose of these financial statements. The Company’s consolidated balance sheet accounts are translated into U.S. dollars at the period-end exchange rates (5.77DKK and 5.75DKK to $1 at September 30, 2012 and at December 31, 2011, respectively) and all revenue and expenses are translated into U.S. dollars at the average exchange rates prevailing during the 2012 and 2011 (5.81DKK and 5.31DKK to $1, respectively) in which these items arise. Translation gains and losses are deferred and accumulated as a component of other comprehensive income in stockholders’ equity. Transaction gains and losses that arise from exchange rate fluctuations from transactions denominated in a currency other than the functional currency are included in the statement of operations as incurred. Cash and Cash Equivalents The Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents.The Company had no balances held in financial institutions in the United States in excess of federally insured amounts at September 30, 2012 and December 31, 2011. Accounts Receivable Accounts receivable consist of trade receivables arising in the normal course of business. The Company establishes an allowance for doubtful accounts which reflects the Company’s best estimate of probable losses inherent in the accounts receivable balance. The Company determines the allowance based on known troubled accounts, historical experience, and other currently available evidence. The roll forward of the allowance for doubtful accounts for the nine months ended September 30, 2012 and the year ended December 31, 2011 is as follows: Allowance for doubtful accounts at the beginning of the period $ $ Bad debt expense Amount of receivables written off ) Effect of currency translation ) Allowance for doubtful accounts at the end of the period $ $ Inventory Inventory is carried at the lower of cost or market, as determined on the first-in, first-out method. Inventory consists of the following at September 30, 2012 and December 31, 2011: Furnace parts and supplies $ $ Raw materials Work in process Finished goods Reserve for obsolescence - ) Net Inventory $ $ The Company’s inventory is held as collateral on the Company’s lines of credit. Property and Equipment Property and equipment are stated at cost. Expenditures for major renewals and betterments that extend the useful lives of property and equipment are capitalized, upon being placed in service. Expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is computed for financial statement purposes on a straight-line basis over the estimated useful lives of the assets which range from three to ten years (see Note 3). Long-Term Investments Investments in non-public companies are included in long-term investments in the consolidated balance sheet and are accounted for under the cost method and equity method. For these non-quoted investments, we regularly review the assumptions underlying the operating performance and cash flow forecasts based on information requested from these privately held companies. Generally, this information may be more limited, may not be as timely as and may be less accurate than information available from publicly traded companies. Assessing each investment's carrying value requires significant judgment by management. If it is determined that there is an-other-than-temporary decline in the fair value of a non-public equity security, we write-down the investment to its fair value and record the related write-down as an investment loss in the consolidated statement of operations. Intangible Assets Definite life intangible assets include patents. The Company accounts for definite life intangible assets in accordance with Financial Accounting Standards Board, (“FASB”) Accounting Standards Codification, (“ASC”) Topic 350, “Goodwill and Other Intangible Assets” and amortizes the patents on a straight line basis over the estimated useful life of two to ten years. 10 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES [Continued] Revenue Recognition and Sales Incentives The Company accounts for revenue recognition in accordance with the Securities and Exchange Commission Staff Accounting Bulletin No. 101, "Revenue Recognition in Financial Statements" (SAB 101), FASB ASC 605 "Revenue Recognition". The Company recognizes revenue when rights and risk of ownership have passed to the customer, when there is persuasive evidence of an arrangement, product has been shipped or delivered to the customer, the price and terms are finalized, and collections of resulting receivable is reasonably assured. Products are primarily shipped FOB shipping point at which time title passes to the customer. In some instances, the Company uses common carriers for the delivery of products. In these arrangements, sales are recognized upon delivery to the customer. The Company's revenue arrangements with its customers often include early payment discounts and such sales incentives are recorded against sales. Advertising Cost Cost incurred in connection with advertising of the Company’s products is expensed as incurred. Such costs amounted to $64,821 and $28,131 for the nine months ended September 30, 2012 and 2011, respectively. Research and Development Cost The Company expenses research and development costs for the development of new products as incurred. Included in operating expense for the nine months ended September 30, 2012 and 2011 are $470,502, and $374,505, respectively, of research and development costs. Income Taxes The Company accounts for income taxes in accordance with FASB ASC Topic 740 "Accounting for Income Taxes." This statement requires an asset and liability approach for accounting for income taxes. Earnings Per Share The Company calculates earnings per share in accordance with FASB ASC 260 "Earnings Per Share." Basic earnings per common share (EPS) are based on the weighted average number of common shares outstanding during each period. Diluted earnings per common share are based on shares outstanding (computed as under basic EPS) and potentially dilutive common shares. Potential common shares included in the diluted earnings per share calculation include in-the-money stock options that have been granted but have not been exercised. Stock Options The Company has stock option plans that provide for stock-based employee compensation, including the granting of stock options, to certain key employees and directors. The plans are more fully described in Note 12. During the years presented in the accompanying consolidated financial statements, the Company has granted options under its stock option plans. The Company accounts for options in accordance with the provisions of FASB ASC Topic 718, "Compensation – Stock Compensation." Non-cash compensation costs of $97,805 and $20,661 have been recognized for the vesting of options granted to directors and employees with an associated recognized tax benefit of $0 and $0 for the nine months ended September 30, 2012 and 2011, respectively. Fair Value of Financial Instruments The Company accounts for fair value measurements for financial assets and financial liabilities in accordance with FASB ASC Topic 820, “Fair Value Measurement.” The authoritative guidance, which, among other things, defines fair value, establishes a consistent framework for measuring fair value and expands disclosure for each major asset and liability category measured at fair value on either a recurring or nonrecurring basis. Fair value is defined as the exit price, representing the amount that would either be received to sell an asset or be paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, the guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: · Level 1. Observable inputs such as quoted prices in active markets for identical assets or liabilities; · Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and · Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Unless otherwise disclosed, the fair value of the Company’s financial instruments including cash, accounts receivable, prepaid expenses, investments, accounts payable, accrued expenses, capital lease obligations and notes payable approximates their recorded values due to their short-term maturities. Accounting Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosures of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period.Actual results could differ from those estimated. Recent Accounting Pronouncements In July 2012, the FASB issued amended standards to simplify how entities test indefinite-lived intangible assets for impairment which improve consistency in impairment testing requirements among long-lived asset categories. These amended standards permit an assessment of qualitative factors to determine whether it is more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying value. For assets in which this assessment concludes it is more likely than not that the fair value is more than its carrying value, these amended standards eliminate the requirement to perform quantitative impairment testing as outlined in the previously issued standards. These amended standards are effective for us beginning in the fourth quarter of 2012; however, early adoption is permitted. We do not expect these new standards to significantly impact our consolidated condensed financial statements. 11 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES [Continued] Other recent accounting pronouncements issued by the FASB did not or are not believed by management to have a material impact on the Company’s present or future financial statements. NOTE 2 - RELATED PARTY TRANSACTIONS Notes Receivable From Related Parties During June 2012, the Company collected a 19,500,000 DKK note receivable from a shareholder resulting from the purchase of common shares and was previously classified as equity in the accompanying financial statements.The note was discounted as the note did not accrue interest. During the nine months ended September 30, 2012 the Company recorded interest income of $65,178 as a result of amortization of the discount. Notes Payable From a Related Party During June, 2012, the Company paid a 19,500,000 DKK note payable to current and former shareholders of LiqTech AS in connection with the LiqTech AS’s reverse acquisition of LiqTech USA, concurrently with the Merger.The note was discounted as the note did not accrue interest. During the nine months ended September 30, 2012 the Company recorded interest income of $65,178 as a result of amortization of the discount. NOTE 3 - PROPERTY AND EQUIPMENT Property and equipment consisted of the following at September 30, 2012 and December 31, 2011: Useful Life Production equipment 3 - 10 $ $ Lab equipment 3 - 10 Computer equipment 3 - 5 Vehicles 3 Furniture and fixtures 5 Leasehold improvements 6 - 10 Less Accumulated Depreciation ) ) Net Property and Equipment $ $ Depreciation expense amounted to $1,123,869 and $1,020,027, for the nine months ended September 30, 2012 and 2011, respectively. The Company’s property and equipment is held as collateral on the lines of credit. NOTE 4 - INVESTMENTS The following tables summarize Level 1, 2 and 3 financial assets and financial (liabilities) by their classification in the Statement of Financial Position: As of September 30, 2012 Level 1 Level 2 Level 3 Investments - - Total - - As of December 31, 2011 Level 1 Level 2 Level 3 Investments - - Total - - At September 30, 2012 our totalinvestment of $148,571 consisted of an investment of $103,089 in I.F.T S.R.l in Italy to strengthen our exposure in the Italian market, an investment of $6,460 in LEA Technology in France to increase our exposure in the French market and an investment of $39,022 in Bio Filtration Technology, a Danish company with biofuel and manure concentration. At December 31, 2011 our investment of $6,483 consisted of an investment in LEA in France Technology to strength our exposure in the French market. 12 NOTE 5 – DEFINITE-LIFE INTANGIBLE ASSETS At September 30, 2012 and December 31, 2011, definite-life intangible assets, net of accumulated amortization, consist of patents on the Company’s products of $29,984 and $34,167, respectively.The patents are recorded at cost and amortized over two to ten years.Amortization expense for the nine months ended September 30, 2012 and 2011 was $4,183and $33,267, respectively. Expected future amortization expenses for the following years are as follows: Year ending December 31, $ Thereafter $ NOTE 6 – LINES OF CREDIT LiqTech Int. DK has a DKK 6,000,000 (approximately $1,040,583 at September 30, 2012) standby line of credit with a bank, subject to certain borrowing base limitations. Outstanding borrowings are due on demand. There was $0 and $882,003 outstanding as of September 30, 2012 and December 31, 2011, respectively.Interest is charged quarterly at 3.84% per annum at September 30, 2012 and the line is secured by certain of the Company’s receivables, inventory and equipment. At September 30, 2012, the line had been paid down to $0 outstanding, with $1,040,583 available on the line of credit. LiqTech Int. DK has also a DKK 3,000,000 (approximately $520,291 at September 30, 2012) standby line of credit with a bank, subject to certain borrowing base limitations. Outstanding borrowing is due on demand. There was $0 and $377,933 outstanding as of September 30, 2012 and December 31, 2011, respectively.Interest is charged quarterly at 3.84% per annum at September 30, 2012 and the line is secured by certain of the Company’s receivables, inventory and equipment. At September 30, 2012, the line had been paid down to $0 outstanding, with $520,291 available on the line of credit. NOTE 7 – NOTES PAYABLE In September 2011 LiqTech AS entered into a note payable agreement with a financial institution, whereby LiqTech AS borrowed $475,000.The note payable was paid off in March 2012. NOTE 8 – LEASES Operating Leases The Company leases office and production facilities under operating lease agreements expiring in February 2017 and August 2018.Some of these lease agreements have an option to extend. The future minimum lease payments for non-cancelable operating leases having remaining terms in excess of one year as of September 30, 2012 are as follows: Year ending December 31, Lease Payments $ Thereafter $ Total Minimum Lease Payments $ Lease expense charged to operations was $528,360 and $429,877 for the nine months ended September 30, 2012 and 2011, respectively. Capital Lease The Company leases equipment on various capital leases calling for monthly payments of $2,037, $2,860, $11,399, $4,417and $670 expiring through April 2017.Included in property and equipment, at September 30, 2012 and December 31, 2011, the Company had equipment on capital lease of $1,541,223 and $1,546,696, respectively, with related accumulated depreciation of $588,522 and $430,070, respectively. During the nine months ended September 30, 2012 and 2011, depreciation expense for equipment on capital lease amounted to $158,857 and $136,168, respectively, and has been included in depreciation expense.During the nine months ended September 30, 2012 and 2011, interest expense on capital lease obligation amounted to $49,725 and $59,217, respectively. 13 Future minimum capital lease payments are as follows for the periods ended December 31: As of September 30, $ Thereafter Total minimum lease payments Less amount representing interest ) Total present value of minimum lease payments Less current portion ) Long-term lease payments $ NOTE 9 - AGREEMENTS AND COMMITMENTS 401(k) Profit Sharing Plan – LiqTech NA has a 401(k) profit sharing plan and trust covering certain eligible employees.The amount LiqTech NA contributes is discretionary. For the nine months ending September 30, 2012 and 2011, matching contributions were expensed and totaled $17,323 and $14,714, respectively. NOTE 10 – INCOME TAXES The Company accounts for income taxes in accordance with FASB ASC Topic 740, "Accounting for Income Taxes" which requires the Company to provide a net deferred tax asset or liability equal to the expected future tax benefit or expense of temporary reporting differences between book and tax accounting and any available operating loss or tax credit carry forwards. The amount of and ultimate realization of the benefits from the deferred tax assets for income tax purposes is dependent, in part, upon the tax laws in effect, the Company’s future earnings, and other future events, the effects of which cannot be determined. The temporary differences, tax credits and carry forwards gave rise to the following deferred tax asset (liabilities) at September 30, 2012 and December 31, 2011: Vacation accrual $ $ Reserve for sales returns - Reserve for obsolete inventory - Net current tax assets $ $ Business tax credit carryover - - Net operating loss carryover Excess of book over tax depreciation ) ) Net deferred tax liability $ ) $ ) In accordance with prevailing accounting guidance, the Company is required to recognize and disclose any income tax uncertainties. The guidance provides a two-step approach to recognizing and measuring tax benefits and liabilities when realization of the tax position is uncertain.The first step is to determine whether the tax position meets the “more-likely-than-not” condition for recognition and the second step is to determine the amount to be recognized based on the cumulative probability that exceeds 50%. The amount of and ultimate realization of the benefits from the deferred tax assets for income tax purposes is dependent, in part, upon the tax laws in effect, the Company’s future earnings, and other future events, the effects of which can difficult to determine and can only be estimated. Management estimates that it is more likely than not that the Company will generate adequate net profits to use the deferred tax assets; management has estimated that all of the deferred tax will be realized and consequently, a valuation allowance was not recorded. As of September 30, 2012, the Company had net operating loss carryovers of approximately $580,000 for U.S. Federal purposes expiring in 2032, and $290,152 for Danish tax purposes with no expiration. 14 A reconciliation of income tax expense at the federal statutory rate to income tax expense at the Company’s effective rate is as follows at September 30, 2012 and 2011: Computed tax at expected statutory rate $ ) $ State and local income taxes, net of federal benefits Non-deductible expenses Non-US income taxed at different rates Manufacturing and other tax credits - - Other items ) - Income tax expense $ ) $ The components of income tax expense (benefit) from continuing operations for the years ended September 30, 2012 and 2011 consisted of the following: Current income tax expense: Danish $ $ - Federal State Current tax expense $ $ Deferred tax expense (benefit) arising from: Excess of tax over financial accounting depreciation $ $ - Net operating loss carryover ) Allowance for doubtful accounts ) - Reserve for obsolete inventory - Deferred tax expense $ $ Income Tax Expense (Benefit) Deferred income tax expense/(benefit) results primarily from the reversal of temporary timing differences between tax and financial statement income. The Company files Danish, U.S. federal, and Minnesota state income tax returns, and LiqTech AS and LiqTech International AS are generally no longer subject to tax examinations for years prior to 2007 for their Danish tax returns.LiqTech NA is generally no longer subject to tax examinations for years prior to 2008 for U.S. federal and U.S. state tax returns. NOTE 11 - EARNINGS PER SHARE The following data shows the amounts used in computing earnings per share and the effect on income and the weighted average number of shares of potential dilutive common stock for the three and nine months ended September 30, 2012 and 2011: For the Three Months Ended September 30 For the Nine Months Ended September 30 Net Income (Loss) attributable to LiqTech International Inc. $ ) $ $ ) $ Weighted average number of common shares used in basic earnings per share Effect of dilutive securities, stock options and warrants Weighted average number of common shares and potentially dilutive securities $ For the three and nine months ended September 30, 2012, Parent had 1,571,630 and 1,571,630 options outstanding to purchase common stock of Parent at $3.00 to $3.60 per share and Parent had 125,575 and 125,575 warrants outstanding to purchase common stock of Parent at $4.06 per share, which were not included in the loss per share computation because their effect would be anti-dilutive. For the three and nine months ended September 30, 2011, the Company included all outstanding common stock equivalents in the calculation of weighted average common shares and potential dilutive common shares outstanding. 15 NOTE 12 - STOCKHOLDERS' EQUITY Common Stock – Parent has authorized 100,000,000 shares of common stock, $0.001 par value. As of September 30, 2012 and 2011, respectively, there were 24,111,500 and 21,600,000 common shares issued and outstanding. Voting Holders of Parent common stock are entitled to one vote for each share held of record on each matter submitted to a vote of stockholders, including the election of directors, and do not have any right to cumulate votes in the election of directors. Dividends Subject to the rights and preferences of the holders of any series of preferred stock which may at the time be outstanding, holders of common stock are entitled to receive ratably such dividends as our Board of Directors from time to time may declare out of funds legally available. Liquidation Rights In the event of any liquidation, dissolution or winding-up of our affairs, after payment of all of our debts and liabilities and subject to the rights and preferences of the holders of any outstanding shares of any series of our preferred stock, the holders of common stock will be entitled to share ratably in the distribution of any of our remaining assets. Other Matters Holders of Parent common stock have no conversion, preemptive or other subscription rights, and there are no redemption rights or sinking fund provisions with respect to the common stock. All of the issued and outstanding shares of common stock on the date of this report are validly issued, fully paid and non-assessable. Preferred Stock Our Board of Directors has the authority to issue preferred stock in one or more classes or series and to fix the designations, powers, preferences and rights, and the qualifications, limitations or restrictions thereof, including dividend rights, dividend rates, conversion rights, voting rights, terms of redemption, redemption prices, liquidation preferences and the number of shares constituting any class or series, without further vote or action by the stockholders. The issuance of preferred stock may have the effect of delaying, deferring or preventing a change in control of us without further action by the stockholders and may adversely affect the voting and other rights of the holders of common stock. Common Stock Offering On March 2, 2012, we completed the initial closing of a registered public offering of Parent’ common stock.As part of the initial closing, we issued 2,511,500 shares of our common stock in a registered direct placement of our shares at a per share price of $3.25. The proceeds net of offering cost received from the initial closing were approximately $7.4 million. Common Stock Purchase Warrants We have outstanding warrants to purchase 6,625,575 shares of Parent common stock. 6,500,000 warrants are exercisable for cash at a price of $1.50 per share of common stock and will expire on December 31, 2016 and 125,575 warrants are exercisable for cash at a price of $4.0625 per share of common stock and will expire on March 7, 2017. The exercise price of the warrants and the number of shares underlying the warrants are subject to adjustment for stock dividends, subdivisions of the outstanding shares of common stock and combinations of the outstanding shares of common stock. While the warrants remain outstanding, we are required to keep reserved from our authorized and unissued shares of common stock a sufficient number of shares to provide for the issuance of the shares underlying the warrants. Stock Options – In August 2011, the Company’s Board of Directors adopted a Stock Option Plan (the “Plan”). Under the terms and conditions of the Plan, the board is empowered to grant stock options to employees, officers, and directors of the Companies.At September 30, 2012, 2,044,130 options were granted and outstanding under the Plan. 16 The Company recognizes compensation costs for stock option awards to employees based on their grant-date fair value.The value of each stock option is estimated on the date of grant using the Black-Scholes option-pricing model.The weighted-average assumptions used to estimate the fair values of the stock options granted using the Black-Scholes option-pricing model are as follows: LiqTech International, Inc. Expected term (Years) - Volatility 0.07%
